The Chancellor
dissolved the injunction, but without costs, as he thought this case formed an exception to the rule of practice, that when a plaintiff comes for a discovery, and obtains it, he shall pay the costs. Here the plaintiffs, who were administrators, first went to the defendant, and asked for an admission of certain specific payments, appearing from the accounts to have been made, and the defendant refused to give them the requisite satisfaction, and compelled them to come here for a discovery. As the payments were made to her, it was her duty to’have ascertained the fact, and to have afforded to the plaintiffs the information she was, or ought to have been, accurately possessed of, in the firstinstance. She has no equitable claim to the costs ofthe suit; and the doctrine of Mr. J. Buller, when sitting for the Lord Chancellor, in Weymouth v. Boyer, (1 Vesey, jun. 416.) is very reasonable, and entirely applicable ; and Mr. Maddoch (Tr. on the Pr. and Prac. in Chan. vol. 1. 176.) says, he has heard Lord Eldon approve the doctrine.
Order accordingly-